IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CHRISTINE V. SALES,                     : No. 565 WAL 2014
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
STEPHEN R. SALES, SR.,                  :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.